DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.  The examiner respectfully disagrees with applicant’s statements directed at the combination of Finn and Christoph.  As stated below, the combination of Finn and Christoph makes obvious the amended features of independent claims 1, 7, and 8.  As presently understood, Finn (and Christoph) teaches adaptive AEC filters for modeling the secondary path between a near-end/far-end loudspeaker and near-end/far-end microphones (see Finn, figure 1, units 84 and 100), and Finn teaches the adaptive feedback filters for modeling the secondary path between a near-end/far-end loudspeaker and far-end/near-end microphones (see Finn, figure 1, units 120 and 122).  Additionally, Christoph teaches that the secondary path is measured and copied on a regular basis (see Christoph, ¶ 0055).  Regarding newly added claims 15-17, see the 35 USC 103 rejection below, a newly cited reference makes obvious these features.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al., US 6,496,581 B1 (previously cited in an IDS received 9/17/2020 and hereafter Finn), in view of Christoph, US 2005/0207585 A1 (previously cited).
claim 1, Finn discloses a coupled acoustic echo cancellation system (see Finn, abstract).  First, Finn teaches a “conversation support device comprising: a speaker” where Finn teaches a loudspeaker (32) that introduces sound into zone (12) at location (24) (see Finn, column 3, lines 28-29 and figure 1, units 12, 24, and 32); “a microphone” where Finn teaches an error microphone (36) for sensing the noise and speech at location (24) (see Finn, column 3, lines 30-31 and figure 1, unit 36); and “a noise source acquisition unit that acquires a noise signal indicating noise;” where Finn teaches a noise microphone (20) that senses noise from noise source (14) (see Finn, column 3, lines 22-25 and figure 1, units 14 and 20), and compare to instant specification, which recites, in part, “[the] noise source acquisition unit 80 may be provided in near-end microphone 11” (see instant specification, p. 11, ¶ 0031), and furthermore, Finn teaches two zones (12 and 16) that read on a near-end side and far-end side, respectively (see Finn, column 3, lines 18-22 and figure 1, units 12 and 16).
Next, Finn teaches “a first calculator that calculates a transfer characteristic of a secondary path between the speaker and the microphone, wherein the transfer characteristic of the secondary path that is calculated by the first calculator is secondary path information that is estimated as an adaptive filter by a sequential update formula” where Finn teaches an adaptive filter model (84) that reads on the echo cancellation unit (70) and the secondary path estimation unit (60) as disclosed in the instant specification (see instant specification, p. 9, ¶ 0025 and figure 3, units 11, 12, 60, and 70, where said specification recites, in part, “the secondary path information on the near-end refers to transfer characteristics of a space through which a signal output from near-end speaker 12 is transmitted to near-end microphone 11”).  Herein, Finn teaches that the adaptive filter model (84) adaptively models the acoustical transfer function (i.e., the secondary path information) between the respective output loudspeaker and respective error microphone, and the adaptive filter model uses a recursive least mean square (RLMS) filter, such that the adaptive filter model estimates the secondary path information through the sequential update formula used in an RLMS filter (see Finn, column 5, lines 2-8, also see  information” where Finn teaches the adaptive filter model (84) that cancels the far-end speech from second person (30) output from the output of the microphone (36) (e.g., cancels the echo in the near-end microphone signal, where the echo is caused by the near-end speaker outputting the far-end speech and the near-end microphone receiving the near-end output via the secondary path) (see Finn, column 3, line 65 - column 4, line 19, column 4, lines 23-24, column 5, lines 2-8, column 6, lines 8-14, column 8, lines 12-18, and figure 1, units 32, 36, 84, 90, and 94).  
Furthermore, Finn teaches “an active noise cancellation controller that generates a noise cancelling signal by using … [an] adaptive filter and the noise signal, the noise cancelling signal being for controlling cancellation of the noise” where Finn teaches another adaptive filter model (40), where the output of the adaptive filter model (40) provides a cancelling sound for the loudspeaker (32) to output, such that the noise is acoustically cancelled and a far-end loudspeaker (34) output is free from the noise that would have been sensed by the near-end microphone (36) (see Finn, column 3, lines 33-43, column 4, lines 20-22, column 5, lines 55-58, and figure 1, units 14, 32, 36, 40, and 42).
However, Finn does not appear to teach that the “second calculator that calculates a coefficient of an adaptive filter, based on the secondary path information and the noise signal”, such that the coefficients of the adaptive filter are used in the active noise cancellation controller.
Christoph discloses an active noise tuning system (see Christoph, abstract).  In particular, Christoph teaches adaptive filters that model the transfer function of the secondary path in active noise control and/or noise tuning systems (see Christoph, ¶ 0003-0004, 0006, 0008, 0012, and 0053, figures 2 and 3, units 2-4, and figure 4, unit 111).  Christoph further teaches an adaptive AEC filter that models the same secondary path (see Christoph, ¶ 0059-0060 and 0062, figure 4, unit 111, and figure 5, units 208-210).  Therefore, Christoph also teaches the first calculator, because Christoph teaches a controller  information and the noise signal” because Christoph teaches that a copy of the calculated transfer function and the microphone output signal comprising some sensed noise is used to calculate coefficients of another adaptive filter used for suppressing engine noise (see Christoph, ¶ 0051-0052 and 0055-0056 and figure 4, unit 108).  Furthermore, Christoph teaches a novel method of measuring the secondary path by illustrating an online modelling system that does not need an additionally supplied signal, such as a white noise signal (see Christoph, ¶ 0121, 0129, 0132, and 0140).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Finn with the teaching of Christoph for the purpose of providing better cancellation of noise in a cabin of a vehicle for better communication quality (see Finn, column 5, line 32 - column 6, line 19 in view of Christoph, ¶ 0013, 0056-0057, 0132 and 0135).  Therefore, the combination of Finn and Christoph makes obvious the second calculator as shown above for the purpose of improving the communication quality by improving the suppression of noise, and the combination makes obvious “an active noise cancellation controller that generates a noise cancelling signal by using the coefficient of the adaptive filter and the noise signal, the noise cancelling signal being for controlling cancellation of the noise” because the combination makes obvious this feature, where Finn teaches the noise cancellation adaptive filter model (40), where the output of the adaptive filter model (40) provides a cancelling sound for the loudspeaker (32) to output, and Christoph makes obvious the use of a noise acquisition unit, such as the RPM sensor and engine harmonic synthesizer, to model the acoustical engine noise, where the modeled, or reference, signal is filtered by the secondary path information to, in part, suppress the actual acoustic engine noise before the microphone signal is 
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “conversation support device according to claim 1, wherein the second calculator includes a band-limiting filter, and the active noise cancellation controller generates the noise cancelling signal by using a signal with a band limited by the band-limiting filter” because Christoph makes obvious the use of a band-pass filter to perform online modelling of the primary and secondary transfer characteristics (see Christoph, ¶ 0140-0143 and figure 12, unit 550).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “conversation support device according to claim 1, wherein the second calculator operates in cooperation with the first calculator” because Christoph makes obvious that the first calculator shares a copy of the estimated secondary transfer path for the second calculator to better suppress noise (see Christoph, ¶ 0053 and 0055).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  The combination makes obvious the “conversation support device according to claim 3, wherein the second calculator calculates the coefficient of the adaptive filter after the first calculator has calculated the secondary path information” because Christoph makes obvious that the secondary calculator needs the first calculated filter that models the secondary transfer path before it can begin to cancel noise (see Christoph, ¶ 0053).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “conversation support device according to claim 1, wherein the first calculator calculates the secondary path information, based on an input to the microphone and an output from the speaker” because Finn teaches the AEC adaptive filter that calculates the secondary path information (see Finn, column 3, line 65 - column 4, line 19, column 4, lines 23-24, column 5, lines 2-8, column 6, 
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “conversation support device according to claim 1, wherein the microphone acquires an input signal” (see Finn, column 5, lines 50-51 and figure 1, unit 36), “the echo cancellation unit generates a cancellation signal by using the secondary path information” (see Finn, column 3, line 65 - column 4, line 19, column 4, lines 23-24, and figure 1, units 66, 84, 88, 90, and 92), “the active noise cancellation controller generates an output signal, based on the input signal, the cancellation signal, and the noise cancelling signal” (see Finn, figure 1, units 32, 34, 36, 38, 40, 46, 58, 86, 98, 112, and 114), “and the speaker outputs sound, based on the output signal” (see Finn, figure 1, units 32 and 114).
Regarding claim 7, discloses a coupled acoustic echo cancellation system (see Finn, abstract).  Finn teaches a “conversation support device comprising: a speaker” where Finn teaches a loudspeaker (32) that introduces sound into zone (12) at location (24) (see Finn, column 3, lines 28-29 and figure 1, units 12, 24, and 32); “a microphone electrically connected to the speaker;” where Finn teaches an error microphone (38) that senses noise and speech at location (28), where the signal is electrically connected to the speaker (32) so that person (26) in location (24) can hear the person (30) in location (28) (see Finn, column 3, lines 31-32, column 4, lines 8-19, and figure 1, units 28 and 38); and “a noise source acquisition unit that acquires a noise signal indicating noise;” where Finn teaches a noise microphone (20) that senses noise from noise source (14) (see Finn, column 3, lines 22-25 and figure 1, units 14 and 20), and compare to instant specification, which recites, in part, “[the] noise source acquisition unit 80 may be provided in near-end microphone 11” (see instant specification, p. 11, ¶ 0031), and furthermore 
Next, Finn teaches “a first calculator that calculates a transfer characteristic of a secondary path between the speaker and the microphone, wherein the transfer characteristic of the secondary path that is calculated by the first calculator is secondary path information that is estimated as an adaptive filter by a sequential update formula” where Finn teaches an adaptive filter model (122) that reads on the feedback cancellation unit (70A) and the secondary path estimation unit (60) as disclosed in the instant specification (see instant specification, p. 43, ¶ 0172, figure 7, units 11 and 22, and figure 9, units 60 and 70A, where said specification recites, in part, “secondary path estimation unit 60 calculates, for example, a transfer characteristic of a secondary path between far-end speaker 22 and near-end microphone 11”).  Herein, Finn teaches that the adaptive filter model (122) adaptively models the acoustical transfer function (i.e., the secondary path information) between the near-end output loudspeaker (32) and far-end error microphone (38), and the adaptive filter model uses an RLMS filter, such that the adaptive filter model estimates the secondary path information through the sequential update formula used in an RLMS filter (see Finn, column 5, lines 6-8, column 6, lines 37-40, and figure 1, unit 122).  Additionally, Finn teaches “a feedback cancellation unit that cancels feedback by using the secondary path information” because Finn teaches the adaptive model (122) to cancel the speech of the far-end person (30) output from the near-end loudspeaker (32) that is fed-back to the far-end location and sensed by the far-end microphone (38) (see Finn, column 6, lines 24-40, column 6, lines 44-45, and figure 1, units 32, 38, and 122). 
Furthermore, Finn teaches “an active noise cancellation controller that generates a noise cancelling signal by using … [an] adaptive filter and the noise signal, the noise cancelling signal being for controlling cancellation of the noise” where Finn teaches another adaptive filter model (40), where the output of the adaptive filter model (40) provides a cancelling sound for the loudspeaker (32) to output, 
However, Finn does not appear to teach that the “second calculator that calculates a coefficient of an adaptive filter, based on the secondary path information and the noise signal”, such that the coefficients of the adaptive filter are used in the active noise cancellation controller.
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Finn with the teaching of Christoph for the purpose of providing better cancellation of noise in a cabin of a vehicle for better communication quality (see Finn, column 5, line 32 - column 6, line 19 in view of Christoph, ¶ 0013, 0056-0057, 0132 and 0135).  Therefore, the combination of Finn and Christoph makes obvious the device comprising “a second calculator that calculates a coefficient of an adaptive filter, based on the secondary path information and the noise signal” because Finn teaches acoustic noise cancellation for both locations with adaptive filter models (40 and 48), and Christoph makes obvious that a copy of the calculated transfer function and the microphone output signal comprising some sensed noise is used to calculate coefficients of another adaptive filter used for suppressing engine noise (see Finn, column 3, lines 33-50 in view of Christoph, ¶ 0051-0052 and 0055-0056 and figure 4, unit 108).  Last, the combination makes obvious “an active noise cancellation controller that generates a noise cancelling signal by using the coefficient of the adaptive filter and the noise signal, the noise cancelling signal being for controlling cancellation of the noise” because the combination makes obvious this feature, where Finn teaches the noise cancellation adaptive filter model (40), where the output of the adaptive filter model (40) provides a cancelling sound for the loudspeaker (32) to output, and Christoph makes obvious the use of a noise acquisition unit, such as the RPM sensor and engine harmonic synthesizer, to model the acoustical engine noise, where the modeled, or reference, signal is filtered by the secondary path information to, 
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  The combination of Finn and Christoph makes obvious these features for the purpose of providing better cancellation of noise in a cabin of a vehicle for better communication quality (see Finn, column 5, line 32 - column 6, line 19 in view of Christoph, ¶ 0013, 0056-0057, 0132 and 0135).  In particular, the combination makes obvious:
“A conversation support device comprising: a first speaker” where Finn teaches a first loudspeaker (32) that introduces sound into a first zone (12) at location (24) (see Finn, column 3, lines 28-29 and figure 1, units 12, 24, and 32); “a second speaker” where Finn teaches a second loudspeaker (34) that introduces sound into a second zone (16) at location (28) (see Finn, column 3, lines 29-30 and figure 1, units 16, 28, and 34); “a microphone electrically connected to the second speaker” where Finn teaches an error microphone (36) that senses noise and speech at location (24), where the signal is electrically connected to the second speaker (34) so that person (30) in location (28) can hear the person (26) in location (24) (see Finn, column 3, lines 30-31, column 3, line 65 - column 4, line 7, and figure 1, units 24 and 36); “a noise source acquisition unit that acquires a noise signal indicating noise,” where Finn teaches a noise microphone (20) that senses noise from noise source (14) (see Finn, column 3, lines 22-25 and figure 1, units 14 and 20), and Christoph makes obvious the use of a noise acquisition unit, such as the RPM sensor and engine harmonic synthesizer, to model the acoustical engine noise, to generate a modeled, or reference, signal for suppressing the actual acoustic engine noise before the microphone signal is processed for echo cancellation (see Christoph, ¶ 0050-0052 and 0056 and figure 4, units 105-106), and compare to instant specification, which recites, in part, “Noise source acquisition unit 80 thereby can acquire the rotational noise of the engine as a noise signal” (see instant specification, pp. 10-11, ¶ 0030), and furthermore Finn teaches two zones (12 and 16) that read on a , wherein the transfer characteristic of the first secondary path that is calculated by the first calculator is first secondary path information that is estimated as an adaptive filter by a sequential update formula and the transfer characteristic of the second secondary path that is calculated by the first calculator is second secondary path information that is estimated as an adaptive filter by the sequential update formula” because Finn teaches that the AEC adaptive filter model (84) that adaptively models the acoustical transfer function (i.e., the first secondary path information) as the path from the first loudspeaker (32) to the microphone (36) (see Finn, column 3, line 65 - column 4, line 19, column 4, lines 23-24, column 6, lines 8-14, column 8, lines 12-18, and figure 1, units 32, 36, and 84), and the adaptive filter model uses an RLMS filter, such that the adaptive filter model estimates the first secondary path information through the sequential update formula used in an RLMS filter (see Finn, column 5, lines 2-8), and Finn also teaches the feedback adaptive filter model (120) that adaptively models the acoustical transfer function (i.e., the second secondary path information) between the far-end output loudspeaker (34) and near-end error microphone (36) (see Finn, column 6, lines 24-40, column 6, lines 43-44, and figure 1, units 34, 36, and 120), and the adaptive filter model uses an RLMS filter, such that the adaptive filter model estimates the second secondary path information through the sequential update formula used in an RLMS filter (see Finn, column 5, lines 6-8, column 6, lines 37-40, and figure 1, unit 122); “a cancellation unit that cancels an echo reaching the microphone by using the first secondary path information and that cancels feedback reaching the microphone by using the second secondary path information” where Finn teaches the adaptive AEC filter (84) and the adaptive feedback filter (120) using the modeled first and second secondary paths, respectively (see Finn, column 3, line 65 - column 4, line 19, column 4, lines 23-24, column 5, lines 6-8, column 6, lines 8-14, column 6,  information and the noise signal and that calculates a coefficient of a second adaptive filter, based on the second secondary path information and the noise signal” because Finn teaches acoustic noise cancellation for both locations with adaptive filter models (40 and 48), where Christoph makes obvious that a copy of the calculated transfer function and the microphone output signal comprising some sensed noise is used to calculate coefficients of another adaptive filter used for suppressing engine noise (see Finn, column 3, lines 33-50 in view of Christoph, ¶ 0051-0052 and 0055-0056 and figure 4, unit 108); and “an active noise cancellation controller that: generates a first noise cancelling signal by using the coefficient of the first adaptive filter and the noise signal, the first noise cancelling signal being for controlling cancellation of the noise, and” because Finn teaches another adaptive filter model (40), where the output of the adaptive filter model (40) provides a cancelling sound for the loudspeaker (32) to output, such that the noise is acoustically cancelled and a far-end loudspeaker (34) output is free from the noise that would have been sensed by the near-end microphone (36) (see Finn, column 3, lines 33-43, column 4, lines 20-22, column 5, lines 55-58, and figure 1, units 14, 32, 36, 40, and 42), and “generates a second noise cancelling signal by using the coefficient of the second adaptive filter and the noise signal, the second noise cancelling signal being for controlling cancellation of the noise” because Finn teaches yet another adaptive filter model (48), where the output of the adaptive filter model (48) provides a cancelling sound for the loudspeaker (34) to output, such that the noise is acoustically cancelled and a near-end loudspeaker (32) output is free from the noise that would have been sensed by the far-end microphone (38) (see Finn, column 3, lines 43-50, column 4, lines 34-36, column 5, lines 62-65, and figure 1, units 18, 34, 38, 48, and 50).
claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “conversation support device according to claim 1, wherein the conversation support device is provided in a vehicle” (see Finn, column 6, lines 24-40 and figure 1, units 12 and 16).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “conversation support device according to claim 9, wherein the microphone is disposed near a seat in the vehicle” (see Finn, column 8, line 52 - column 9, line 10).
Regarding claim 11, see the preceding rejection with respect to claim 7 above.  The combination makes obvious the “conversation support device according to claim 7, wherein the conversation support device is provided in a vehicle” (see Finn, column 6, lines 24-40 and figure 1, units 12 and 16).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “conversation support device according to claim 11, wherein the microphone is disposed near a seat in the vehicle” (see Finn, column 8, line 52 - column 9, line 10).
Regarding claim 13, see the preceding rejection with respect to claim 8 above.  The combination makes obvious the “conversation support device according to claim 8, wherein the conversation support device is provided in a vehicle” (see Finn, column 6, lines 24-40 and figure 1, units 12 and 16).
Regarding claim 14, see the preceding rejection with respect to claim 13 above.  The combination makes obvious the “conversation support device according to claim 13, wherein the microphone is disposed near a seat in the vehicle” (see Finn, column 8, line 52 - column 9, line 10).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Finn and Christoph as applied to claims 1, 7, and 8 above, and further in view of Glentis et al., “Efficient least squares adaptive algorithms for FIR transversal filtering” published in IEEE Signal Processing Magazine, Vol. 16, No. 4, July 1999 (hereafter Glentis).
claim 15, see the preceding rejection with respect to claim 1 above.  The combination of Finn and Christoph makes obvious the features of claim 1, where the adaptive filters are types of LMS filters (see Finn, column 5, lines 6-8 and Christoph, ¶ 0053-0055, 0060, and 0062, figure 4, unit 113 and figure 5, units 210).  However, the combination does not appear to teach a specific “sequential update formula”.
Glentis teaches various least squares adaptive algorithms for FIR transversal filtering and discusses the performance of these algorithms (see Glentis, p. 13).  Specifically, Glentis teaches the recursive estimator (see Glentis, p. 16, Eq. 20) as the simplest descent algorithms of the deterministic optimization models, and further teaches the LMS algorithm (see Glentis, pp. 17-18, section “Memoryless Approximation of the Gradient”, and p. 15, Table 1, Eq. 2).  Herein, Glentis discloses the sequential update formula used in the LMS algorithm (see Glentis, p. 15, Table 1, Eq. 2) and compare to the instant specification (see instant specification, p. 21, ¶ 0084-0085 and Eq. 12).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Finn and Christoph with Glentis for the purpose of choosing an appropriate adaptive algorithm, such as the LMS, NLMS, and/or PNLMS (see Glentis, p. 13 and p. 17, section “Memoryless Approximation of the Gradient”), where Glentis states “[The LMS algorithm] is perhaps the most popular method for adaptive filtering and system identification”.  
Therefore, the combination of Finn, Christoph, and Glentis makes obvious the “conversation support device according to claim 1, wherein the sequential update formula is shown by the following equation, Ĉ--f(k) = Ĉ--f(k-1) + μ∆ Ĉ--f(k), wherein the secondary path information is an adaptive filter estimated at time k and the secondary path information is updated by adding a value proportional to an adaptive filter update amount ∆c^f to the adaptive filter one time before, and μ is a step parameter for use in controlling an update amount for each update” (see Finn, column 5, lines 6-8, in view of Christoph, ¶ 
Regarding claim 16, see the preceding rejection with respect to claims 15 and 7 above.  The combination of Finn and Christoph makes obvious the features of claim 7 as shown above, and for the same reasons as stated above with respect to claim 15, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Finn and Christoph with Glentis for the purpose of choosing an appropriate adaptive algorithm, such as the LMS, NLMS, and/or PNLMS (see Glentis, p. 13 and p. 17, section “Memoryless Approximation of the Gradient”), where Glentis states “[The LMS algorithm] is perhaps the most popular method for adaptive filtering and system identification”.  
Therefore, the combination of Finn, Christoph, and Glentis makes obvious the “conversation support device according to claim 7, wherein the sequential update formula is shown by the following equation, Ĉ--f(k) = Ĉ--f(k-1) + μ∆ Ĉ--f(k), wherein the secondary path information is an adaptive filter estimated at time k and the secondary path information is updated by adding a value proportional to an adaptive filter update amount ∆c^f to the adaptive filter one time before, and μ is a step parameter for use in controlling an update amount for each update” (see Finn, column 5, lines 6-8, in view of Christoph, ¶ 0053, and further in view of Glentis, p. 15, Table 1, and pp. 17-18, section “Memoryless Approximation of the Gradient”).  
Regarding claim 17, see the preceding rejection with respect to claims 15 and 8 above.  The combination of Finn and Christoph makes obvious the features of claim 8 as shown above, and for the same reasons as stated above with respect to claim 15, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Finn and Christoph with Glentis for the purpose of choosing an appropriate adaptive algorithm, such as the LMS, NLMS, and/or PNLMS (see Glentis, p. 13 and p. 17, section “Memoryless Approximation of the Gradient”), 
Therefore, the combination of Finn, Christoph, and Glentis makes obvious the “conversation support device according to claim 8, wherein the sequential update formula is shown by the following equation, Ĉ--f(k) = Ĉ--f(k-1) + μ∆ Ĉ--f(k), wherein the secondary path information is an adaptive filter estimated at time k and the secondary path information is updated by adding a value proportional to an adaptive filter update amount ∆c^f to the adaptive filter one time before, and μ is a step parameter for use in controlling an update amount for each update” (see Finn, column 5, lines 6-8, in view of Christoph, ¶ 0053, and further in view of Glentis, p. 15, Table 1, and pp. 17-18, section “Memoryless Approximation of the Gradient”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eriksson, US 4,677,676 A and Eriksson, US 5,033,082 A, are both disclosed in Finn cited above with respect to the 35 USC 103 rejections of claims 1-17 (both previously cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653